                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

 SIMON TUSHA, et al.,

                      Plaintiffs,

        v.                                      No. 1:21-cv-00494-RGA

 PEDIATRIC ASSOCIATES, P.A. and
 ANN M. MASCIANTONIO, M.D.,

                      Defendants.


ORDER GRANTING DEFENDANTS’ MOTION FOR LEAVE TO FILE UNDER SEAL
      EXHIBIT A TO OPENING BRIEF IN SUPPORT OF DEFENDANTS’
      MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6),(7)

                       24th day of ________________________,
       AND NOW, this ______            May                   2021, upon consideration

of Defendants’ Motion for Leave to File Under Seal Exhibit A to Opening Brief in Support of

Defendants’ Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6),(7) (the “Motion”), and any

response thereto, IT IS HEREBY ORDERED that the Motion is GRANTED.


                                                           /s/ Richard G. Andrews
                                                         ______________________________
                                                                                      J.




                                                                                     100347495.1
